              Case 1:18-cr-00375-VSB Document 129
                                              128 Filed 04/30/20
                                                        04/24/20 Page 1 of 2
                        THE LAW OFFICE OF GARY KAUFMAN, PLLC
                                                ATTORNEY AT LAW
                                                  377 BROADWAY
                                                      8th, Floor
                                             New York, New York 10013
                                         (347) 855-9102 FAX (212) 202-7949




                                                                              April 24, 2020

Via ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse                                                     4/30/2020
40 Foley Square
New York, NY 10007                                                       Sentencing in this matter is adjourned to July 16, 2020 at
                                                                         10:30 a.m.
Re:     United States v. Ziskind, et al.
        18-cr-375-VSB

Dear Honorable Judge Broderick,

        I am writing to request an adjournment for the date of Mr. Ziskind’s sentencing, which is
currently scheduled for May 15, 2020, to a date in July that is convenient for the Court, in light of
COVID-19 concerns. I have communicated with Assistant United States Attorney Andrew Thomas,
who has consented to this adjournment.

        As the Court is aware, COVID-19 and the measures to mitigate its spread have thoroughly
disrupted many aspects of our personal and professional lives. I completed a seven-week trial in the
case of United States v. Chartier, Et al, 17-CR-372 (JS), in the Eastern District of New York on March
18, 2020, two days before Governor Andrew Cuomo issued his PAUSE Order, effectively mandating
all non-essential workers to work from their homes. This order has been extended until May 15, 2020,
the date that Mr. Ziskind’s sentence is currently scheduled for.1 I have abided by this order and have
been unable to access my file for the instant matter, which is located in my office. This has made it
impossible to properly prepare a presentencing memorandum and to collect original copies of the
supporting documents for such memorandum.

        Additionally, as is explained in the Pre-Sentencing Report produced by the United States
Probation Department, Mr. Ziskind’s wife, Ilona Shustef, is currently undergoing treatment for cancer,
making Ms. Shustef especially high risk for complications from COVID-19.2 As a result, Mr. Ziskind
is required to attend to Ms. Shustef day and night to ensure that she is not placed in a position to
contract COVID-19.

        I am therefore requesting an adjournment of Mr. Ziskind’s sentence until a July date convenient
to the Court, which will enable me to properly prepare a presentencing memorandum and to allow Mr.
Ziskind to care for his wife during this period of heightened health risk.

1
  Amid Ongoing COVID-19 Pandemic, Governor Cuomo Announces ‘NYS on PAUSE’ Extended Until May 15,
https://www.governor.ny.gov/news/amid-ongoing-covid-19-pandemic-governor-cuomo-announces-nys-pause-extended-
until-may-15. (Last accessed April 24, 2020)
2
  Specific questions and answers about COVID-19 for cancer patients, Mayo Clinic, https://www.mayoclinic.org/patient-
visitor-guide/covid-19-faqs/cancer. (Last accessed April 24, 2020)
         Case 1:18-cr-00375-VSB Document 129
                                         128 Filed 04/30/20
                                                   04/24/20 Page 2 of 2

     Thank you for your attention to this matter.

                                                    Sincerely,

                                                    /s/
                                                    GARY M. KAUFMAN, ESQ.
                                                    Attorney for Vladimir Ziskind

cc: AUSA Robert Boone
   AUSA Andrew Thomas
